Name: COMMISSION REGULATION (EC) No 237/97 of 7 February 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 8 . 2 . 97 EN Official Journal of the European Communities No L 39/ 15 COMMISSION REGULATION (EC) No 237/97 of 7 February 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation , HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 8 February 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 February 1997. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 337, 24. 12 . 1994, p. 66. $ OJ No L 325, 14. 12. 1996, p. 5. (3) OJ No L 387, 31 . 12 . 1992, p. 1 . 4 OJ No L 22, 31 . 1 . 1995, p. 1 . No L 39/ 16 EN Official Journal of the European Communities 8 . 2. 97 ANNEX to the Commission Regulation of 7 February 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0702 00 15 204 41,9 212 114,0 624 189,1 999 115,0 0707 00 10 068 88,5 l 999 88,5 0709 10 10 220 168,7 999 168,7 0709 90 73 052 122,8 204 132,8 628 132,8 999 129,5 0805 10 01 , 0805 10 05, 0805 10 09 052 42,2 204 41,9 212 44,7 220 49,3 I 448 26,2 600 60,5 l 624 59,6 999 46,3 805 20 1 1 204 69,9 999 69,9 0805 20 13, 0805 20 15 , 0805 20 17, 0805 20 19 052 54,4 204 76,8 464 128,7 600 99,4 624 88,2 662 57,7 999 84,2 0805 30 20 052 67,8 528 70,8 600 81,1 999 73,2 0808 10 51 , 0808 10 53 , 0808 10 59 052 64,8 060 55,2 064 21,7 068 36,2 I 400 88,5 l 404 95,2 I 720 42,6 I 999 57,7 0808 20 31 052 136,0 400 108,8 512 95,4 624 76,8 \ 999 104,3 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999 ' stands for 'of other origin'.